Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alexander A. Johnson appeals from the district court’s order dismissing his complaint in which he sought a judgment quieting title to real property, a declaratory judgment, and an accounting. The district court determined that Johnson’s complaint failed to state a claim for relief. We have reviewed the record and the briefs submitted on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Prosperity Mortg. Corp., No. 8:ll-cv-02532-AW, 2011 WL 5513231 (D.Md. Nov. 3, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.